Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
this November 5, 2004, by and between MENTOR GRAPHICS CORPORATION, an Oregon
corporation, whose address is 8005 SW Boeckman Road, Wilsonville, Oregon 97070
(“Seller”), and FLIR SYSTEMS, INC., an Oregon corporation, whose address is
16505 SW 72nd Avenue, Portland, Oregon 97224 (“Buyer”).

 

For valuable consideration, including the covenants, terms and conditions set
forth below, Seller and Buyer have agreed as follows:

 

1. Sale and Purchase of Property. Seller agrees to sell to Buyer, and Buyer
agrees to buy, the real property located at 27700 SW Parkway Avenue, in the City
of Wilsonville, County of Clackamas, State of Oregon, and more particularly
described on Exhibit “A” attached hereto, including any and all improvements
located thereon, all easements, and all other rights of every nature appurtenant
to such real property owned by Seller (collectively, the “Property”).

 

2. Price; Earnest Money; Payment. The purchase price for the Property and the
Personal Property shall be the sum of Ten Million Two Hundred Fifty Thousand and
No/100 Dollars ($10,250,000.00) (the “Purchase Price”). Upon full execution of
this Agreement, Buyer shall deposit the fully executed Agreement and the amount
of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) as earnest money
with the Title Company designated in Section 4 below (the “Earnest Money”). The
date of such deposit shall be the “Effective Date.” After the Approval Date, as
hereafter defined, the Title Company shall hold the cash non-refundable earnest
money until Closing. The balance of the Purchase Price shall be paid in cash at
Closing (as defined in Section 5.1 below).

 

3. Buyer’s Inspection and Approval Rights. Within ten (10) days after the
Effective Date, Seller shall provide Buyer with copies of the materials listed
on Exhibit “B”, collectively the “Documents”). Buyer shall have until December
15, 2004 (the “Approval Date”) to (i) review the Documents; (ii) review all
governmental restrictions applicable to the Property (including zoning
restrictions); (iii) at reasonable times after reasonable prior written notice
to Seller (and after prior notice to the tenant of the Property if required by
the tenant’s Lease), inspect the structural, roof, mechanical and electrical
components of the Property and have a qualified environmental consultant inspect
the Property and report as to the condition thereof; (iv) obtain financing in
amounts and terms which are satisfactory to Buyer; and (v) determine that the
Property is otherwise satisfactory to Buyer. Buyer hereby indemnifies, protects,
holds harmless and defends Seller from all liens, costs, judgments, damages and
expenses, including reasonable attorneys’ fees and experts’ fees, arising from
or relating to Buyer’s entry and inspection of the Property. The time between
the Effective Date and the Approval Date shall be referred to herein as the
“Approval Period.” Entry and inspection of the Property by Buyer, employees,
contractors, agents and persons whom Buyer has otherwise authorized to enter
and/or inspect the Property shall be deemed entry and inspection of the Property
by Buyer for purposes of this Section 3. This agreement to indemnify, hold
harmless and defend Seller shall survive Closing or any termination of this
Agreement. Buyer shall obtain, or cause its consultants or agents who enter upon
and inspect the Property to obtain, public liability insurance policies with



--------------------------------------------------------------------------------

an insurer and in an amount reasonably satisfactory to Seller insuring against
claims arising from or relating to Buyer’s entry and inspection of the Property.
Buyer shall deliver to Seller insurance certificates (on ACORD Form 25) naming
Seller as an additional insured and reflecting the coverage required in this
Section 3. Buyer shall conduct all its required Property inspections in a manner
that is not disruptive to the tenants or the operation of the Property.

 

During the Approval Period, Seller shall make all of its records pertaining to
the ownership and operation of the Property reasonably available to Buyer for
its review and inspection. If Buyer is not satisfied, in its sole discretion,
with the results of its inspections and determinations, Buyer may terminate this
Agreement by written notice to Seller given at any time on or before the
Approval Date, and in such event the Earnest Money shall then be returned to
Buyer and neither party shall have any further obligation to the other, except
as may be otherwise expressly provided hereunder. If Buyer fails to give such
notice of termination, all of the conditions set forth in this Section 3 shall
be deemed to have been waived by Buyer. Copies of any reports commissioned by
Buyer shall be delivered to Seller.

 

4. Preliminary Title Report. Within ten (10) days after full execution of this
Agreement, Seller shall furnish to Buyer at Seller’s expense a preliminary title
report issued by Chicago Title Insurance Company with an address of 888 SW Fifth
Avenue, Suite 930, Portland, Oregon 97204 (the “Title Company”) showing the
condition of title to the Property (the “Title Report”). The Title Report shall
include copies of all title exceptions. Buyer shall have ten (10) days from its
receipt of the Title Report to review the Title Report and ten (10) days from
receipt of the partition plat to review the partition plat and in each case send
Seller written notice rejecting any items reflected in the Title Report or on
the partition plat, as the case may be. If Buyer rejects any item, Seller shall
have five (5) days thereafter to determine whether it is willing and able to
remove the exceptions, and to deliver to Buyer an amended Title Report or other
satisfactory written evidence of the removal of such exception from the Title
Report or agree to have any item on the partition plat removed. Those exceptions
approved by Buyer and all Leases in respect to which Estoppel Certificates
consistent with Section 5.2 have been issued are hereinafter referred to as the
“Permitted Exceptions.” If Seller fails within that period to remove or agree to
remove any exception to which Buyer has objected, Buyer may terminate this
Agreement by written notice to Seller, and the Earnest Money shall then be
returned to Buyer. Notwithstanding the foregoing, Seller shall be obligated to
satisfy, on or before the Closing Date (as defined in Section 5.1 below), any
exception created, or suffered to be created by Seller that is security for
payment of a sum of money (including mortgages, trust deeds, contractor’s liens
and judgment liens).

 

5. Closing.

 

5.1 Time and Place of Closing. The Closing of the transaction provided for in
this Agreement shall take place in escrow at the Title Company’s office in
Portland, Oregon on or before January 3, 2005 (the “Closing” or “Closing Date”).

 

5.2 Seller’s Documents. The Property shall be conveyed at Closing by special
warranty deed (the “Deed”), free and clear of all liens, encumbrances,
restrictions and reservations other than the Permitted Exceptions. In addition,
Seller shall deliver to Buyer at Closing (i) assignment of lease(s) assigning to
Buyer all of Seller’s rights, title and interest in the

 

-2-



--------------------------------------------------------------------------------

Leases, (ii) estoppel certificates in the form attached hereto duly executed by
the tenants confirming that the Leases are in full force and effect and there
exist no events of default thereunder, (iii) a warranty bill of sale conveying
the personal property described on Exhibit “C” attached hereto (the “Personal
Property”), and (iv) a certification that Seller is not a “foreign person” under
the Internal Revenue Code.

 

5.3 Conditions of Closing. In addition to the conditions to Closing described
above, the obligations of Buyer hereunder shall be subject to the fulfillment of
the following conditions on or prior to the Closing Date, each of which shall be
continuous conditions until Closing unless waived by Buyer:

 

  a. The representations and warranties of Seller contained in Section 11 shall
be true and correct as of the Closing Date.

 

  b. There shall be no material change in the physical condition of the
Property.

 

  c. Seller shall have delivered the estoppel certificate to Buyer.

 

  d. Seller and Buyer to agree on partition boundaries and necessary easements
during the Approval Period and prior to partition with the City.

 

  e. Seller’s ability to obtain approval from the City of Wilsonville to
partition the Property and record a partition plat so that the Property
constitutes a legal parcel under applicable land use laws and regulations. If
approval from the City of Wilsonville is not obtained by January 3, 2005, either
Seller or Buyer may extend the Closing Date by up to sixty (60) days by written
notice to Buyer prior to 5:00 P.M. PST, January 3, 2005.

 

If the conditions set forth in this Section 5.3 have not been met or waived in
writing by Buyer at or before the Closing Date, the Earnest Money shall then be
returned to Buyer and neither party shall have any further obligation to the
other, except as may be otherwise expressly provided hereunder.

 

6. Title Policy. At Closing, Seller shall furnish to Buyer, at Seller’s Expense,
an ALTA standard coverage owner’s policy of title insurance, in the full amount
of the Purchase Price, less any amounts allocated to non-fixture personal
property (the “Title Policy”). The Title Policy shall contain only the usual
preprinted exceptions and the Permitted Exceptions. Buyer shall be responsible
for the costs of any endorsements to the Title Policy required by Buyer.

 

7. Expenses. Buyer and Seller shall each pay one-half of the escrow fee, and any
transfer, excise or documentary stamp taxes. Seller shall pay the cost of
recording the Deed and the cost of the Title Policy required to be delivered by
Seller. Buyer shall pay the cost of recording any financing instruments. Each
party shall bear its own attorney fees, if any.

 

8. Possession. Buyer shall be entitled to exclusive possession of the Property
immediately upon Closing, subject to tenancies existing on the Closing Date.

 

-3-



--------------------------------------------------------------------------------

9. Prorations. All real property taxes, insurance, rents and other usual items
shall be prorated as of the Closing Date. Prior to Closing, Buyer and Seller
shall prepare and agree on a closing statement which will list all prorations
provided for under this Section.

 

10. Maintenance Prior to Closing. Seller shall maintain the Property in the same
condition and repair as exists prior to the Effective Date. After the Approval
Date, Seller shall not, without the prior written consent of Buyer, make any
change or modification in any zoning, use or any similar right with respect to
the Property or create any new lease, restriction, encumbrance, lien or
assessment thereon, or terminate or modify any existing Leases.

 

11. Seller’s Representations and Warranties. Seller represents and warrants to
Buyer as follows:

 

11.1 Authority. Seller is a corporation authorized to do business in Oregon.
Seller has full power to execute, deliver and carry out the terms and provisions
of this Agreement and each of the other agreements, instruments and documents
herein required to be made or delivered by Seller pursuant hereto, and have
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and such other agreements, instruments and documents. The
individuals executing this Agreement and all other agreements, instruments and
documents herein required to be made or delivered by Seller pursuant hereto on
behalf of Seller are and shall be duly authorized to sign the same on Seller’s
behalf and to bind Seller thereto.

 

11.2 Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made by Seller
pursuant hereto have been, or on the Closing Date will have been, executed by
Seller or on behalf of Seller, and when so executed, are and shall be legal,
valid, and binding obligations of Seller enforceable against Seller in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, and other similar laws affecting the
rights of creditors generally and, as to enforceability, the general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law).

 

11.3 No Conflict. To Seller’s knowledge, the execution and delivery of, and
consummation of the transactions contemplated by this Agreement is not
prohibited by, and will not conflict with, constitute grounds for termination
of, or result in the breach of any of the agreements or instruments to which
Seller is now party or by which it is bound, or to Seller’s knowledge, any
order, rule or regulation of any court or other governmental agency or official.

 

11.4 No Governmental Notice. Seller has received no written notice from any
governmental agency of any violation of any statute, law, ordinance, rule or
regulation with respect to the Property.

 

11.5 No Litigation. To Seller’s knowledge, there is no pending or threatened
litigation, condemnation proceeding, arbitration, administrative proceeding,
annexation proceeding or claims by third parties affecting the Property, and to
Seller’s knowledge, there are no governmental assessments not disclosed herein
or not disclosed in the Title Report or any agreements to convey any portion of
the Property, or any rights thereto, to any party other than Buyer, including,
without limitation, any government or governmental agency.

 

-4-



--------------------------------------------------------------------------------

11.6 Non-Foreign Status. Seller is not a “foreign person” as that term is
defined in Section 1445 of the Internal Revenue Code. At Closing, Seller will
execute and deliver a certification of non-foreign status on a form required by
the Internal Revenue Service.

 

11.7 Hazardous Substances. To Seller’s knowledge, Seller has not received
written notice from any governmental agency that the Property or the building is
in violation of any state or federal law or regulation regarding Hazardous
Substances. Except as disclosed in the environmental reports listed on Exhibit
“B” and any other environmental reports referred to therein, Seller has no
knowledge of the presence of substances on the Property or in the building which
Seller has knowledge are classified as Hazardous Substances under state or
federal laws and regulations. Many materials contain asbestos and Seller has
made no investigation as to whether any materials of which the building is
constructed may contain asbestos.

 

All of the representations, warranties and covenants of the Seller contained in
this Agreement (i) shall be true and correct as of the date of this Agreement
and as of the Closing Date, and (ii) such representations and warranties and
covenants shall not be merged into those documents delivered by Seller at
Closing.

 

12. Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller as follows:

 

12.1 Due Authorization. Buyer is a corporation authorized to do business in
Oregon. Buyer and Buyer’s assignees have full power to execute, deliver and
carry out the terms and provisions of this Agreement and each of the other
agreements, instruments and documents herein required to be made or delivered by
Buyer pursuant hereto, and have taken all necessary action to authorize the
execution, delivery and performance of this Agreement and such other agreements,
instruments and documents. The individuals executing this Agreement and all
other agreements, instruments and documents herein required to be made or
delivered by Buyer pursuant hereto on behalf of Buyer are and shall be duly
authorized to sign the same on Buyer’s behalf and to bind Buyer thereto.

 

12.2 Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made by Buyer
pursuant hereto have been, or on the Closing Date will have been, executed by
Buyer or on behalf of Buyer, and when so executed, are and shall be legal,
valid, and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

12.3 No Conflict. To Buyer’s knowledge, the execution and delivery of, and
consummation of the transactions contemplated by this Agreement is not
prohibited by, and will not conflict with, constitute grounds for termination
of, or result in the breach of any of the agreements or instruments to which
Buyer is now party or by which it is bound, or to Buyer’s knowledge, any order,
rule or regulation of any court or other governmental agency or official.

 

-5-



--------------------------------------------------------------------------------

12.4 Operation of Property. Buyer shall own and operate the Property after
Closing in compliance with all applicable laws and regulations.

 

13. AS-IS. Except as is otherwise provided in this Agreement, the sale of the
Property and the Personal Property as provided for herein is made on a strictly
“AS-IS” “WHERE-IS” basis as of the Closing Date. Buyer expressly acknowledges
that, in consideration of the agreements of Seller herein, SELLER MAKES NO
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF QUANTITY, QUALITY, CONDITION,
HABITABILITY, MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OF THE PROPERTY, ANY IMPROVEMENTS LOCATED THEREON OR ANY SOIL CONDITIONS RELATED
THERETO.

 

14. Destruction, Loss or Diminution of Property. If, prior to Closing, all or
any portion of the Property is damaged by fire or other natural casualty
(collectively “Damage”), or is taken or made subject to condemnation, eminent
domain or other governmental acquisition proceedings (collectively “Eminent
Domain”), then:

 

  a. If the aggregate cost of repair or replacement or the value of the Eminent
Domain (collectively, “Repair and/or Replacement”) is One Hundred Thousand
Dollars ($100,000) or less, in the opinion of Buyer’s and Seller’s respective
engineering consultants, Buyer shall close and take the Property as diminished
by such events with an assignment by Seller of any casualty insurance proceeds
(together with a credit from Seller to Buyer of the full amount of any
deductible not paid directly by Seller) or condemnation proceeds and the payment
by Seller to Buyer of any applicable deductible amounts.

 

  b. If the aggregate cost of Repair and/or Replacement is greater than One
Hundred Thousand Dollars ($100,000), in the opinion of Buyer’s and Seller’s
respective engineering consultants, then Buyer, at its sole option, may elect
either to (i) terminate this Agreement by written notice to Seller and receive
an immediate return of the Earnest Money, together with all interest earned
thereon, and neither party shall have any further liability to the other
hereunder, except for those liabilities that expressly survive a termination of
this Agreement; or (ii) proceed to close and take the Property as diminished by
such events, together with an assignment of the proceeds of Seller’s casualty
insurance (together with a credit from Seller to Buyer of the full amount of any
deductible not paid directly by Seller) for all Damage (or condemnation awards
for any Eminent Domain) and the payment by Seller to Buyer of any applicable
deductible amounts.

 

-6-



--------------------------------------------------------------------------------

  c. In the event of a dispute between Seller and Buyer with respect to the cost
of Repair and/or Replacement with respect to the matters set forth in this
Section 14, an engineer designated by Seller and an engineer designated by Buyer
shall select an independent engineer licensed to practice in the jurisdiction
where the Property is located who shall resolve such dispute. All fees, costs
and expenses of such third engineer so selected shall be shared equally by Buyer
and Seller.

 

15. Defaults Remedies. If the conditions, if any, to Buyer’s obligation to close
this transaction are satisfied or waived by Buyer and Buyer nonetheless fails,
through no fault of the Seller, to close the purchase of the Property on or
before the Closing Date, Buyer shall forfeit the Earnest Money to Seller as
liquidated damages as Seller’s sole remedy, and this Agreement shall thereupon
be null and void. If Seller fails to close the sale of the Property on or before
the Closing Date, through no fault of Buyer, Buyer may elect to either (a)
terminate the Agreement and the Earnest Money shall be returned to Buyer, or (b)
seek specific performance. BUYER AND SELLER ACKNOWLEDGE AND AGREE THAT (1) THE
AMOUNT OF THE EARNEST MONEY IS A REASONABLE ESTIMATE OF AND BEARS A REASONABLE
RELATIONSHIP TO THE DAMAGES THAT WOULD BE SUFFERED AND COSTS INCURRED BY SELLER
AS A RESULT OF HAVING WITHDRAWN THE PROPERTY FROM SALE AND THE FAILURE OF
CLOSING TO HAVE OCCURRED DUE TO A DEFAULT OF BUYER UNDER THIS AGREEMENT; (2) THE
ACTUAL DAMAGES SUFFERED AND COSTS INCURRED BY SELLER AS A RESULT OF SUCH
WITHDRAWAL AND FAILURE TO CLOSE DUE TO A DEFAULT OF BUYER UNDER THIS AGREEMENT
WOULD BE EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE; (3) BUYER SEEKS TO
LIMIT ITS LIABILITY UNDER THIS AGREEMENT TO THE AMOUNT OF THE EARNEST MONEY IN
THE EVENT THIS AGREEMENT IS TERMINATED AND THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT DOES NOT CLOSE DUE TO A DEFAULT OF BUYER UNDER THIS AGREEMENT; AND (4)
THE AMOUNT OF THE EARNEST MONEY SHALL BE AND CONSTITUTE VALID LIQUIDATED
DAMAGES.

 

16. Time of the Essence. TIME IS OF THE ESSENCE OF THIS AGREEMENT AND EACH
PROVISION HEREOF. If any date for performance or delivery should be on a
Saturday, Sunday or legal holiday in Oregon, compliance shall be deemed
acceptable on the next business day.

 

17. Assignment. Buyer shall not have the right to assign its right to purchase
the Property under this Agreement without Seller’s prior written consent, which
may be withheld in Seller’s unfettered discretion.

 

18. Attorney Fees. In the event of any action to enforce or interpret this
Agreement, or for any reason on account of any breach of this Agreement, the
prevailing party in such action shall be entitled to recover from the other
party its costs, disbursements and reasonable attorney fees as determined to any
the court in such action and in any appeal therefrom.

 

-7-



--------------------------------------------------------------------------------

19. Notice. All notices and communications in connection with this Agreement
shall be given in writing and shall be transmitted by facsimile (with receipt to
follow by first class mail), by reputable overnight courier, to the appropriate
party at its address set forth at the outset of this Agreement. Any notice so
transmitted shall be deemed effective on the date of delivery of a facsimile or
the day following deposit by overnight courier. Either party may, by written
notice, designate a different address for purposes of this Agreement.

 

20. Further Acts. The parties agree to execute and deliver such additional
documents, and perform such additional acts, as may be reasonably required to
carry out the transaction provided for in this Agreement.

 

21. Broker. At the close of escrow, Seller shall pay from funds accruing to
Seller through escrow a brokerage commission owed to the brokerage firm of CRESA
Partners (“Broker”) pursuant to a separate brokerage agreement. Buyer and Seller
represent to each other that no other broker or finder has been engaged by
Seller or Buyer in connection with any of the transactions contemplated by this
Agreement. Buyer and Seller each hereby indemnify, protect and defend and hold
the other harmless from and against all losses, claims, costs, expenses and
damages (including, without limitation, reasonable attorney’s fees) resulting
from the claims of any broker, finder or other such party, other than Broker,
claiming by, through or under the acts or agreements of the indemnifying party.
The obligations pursuant to this Section 21 shall survive any termination of
this Agreement.

 

22. Knowledge. Whenever the term knowledge of Seller is used in this Agreement,
it shall mean within the present conscious awareness of Larry Gardner without
any duty to investigate or review his files or any files of Seller.

 

23. IRC Section 1031 Exchange. Either party may wish to complete an IRC Section
1031 Exchange in respect to the Property. The parties shall cooperate in such
exchange and shall execute all documents reasonably required by the other or its
accommodator to effect such exchange. All expenses of drafting exchange
documents and other expenses incident to the exchange shall be paid by the party
completing the exchange; provided, however, neither shall charge the other for
execution or review of the exchange documents.

 

24. Confidentiality. Each party agrees to maintain in confidence, the
information contained in this Agreement or pertaining to the sale contemplated
hereby and the information and data furnished or made available by Seller to
Buyer, its agents and representatives in connection with Buyer’s investigation
of the Property and the transactions contemplated by the Agreement; provided,
however, that each party, its agents and representatives may disclose such
information and data (a) to such party’s accountants, attorneys, prospective
lenders, investment bankers, underwriters, ratings agencies, partners,
consultants and other advisors in connection with the transactions contemplated
by this Agreement (collectively, “Representatives”) to the extent that such
Representatives reasonably need to know such information and data in order to
assist, and perform services on behalf of, Seller or Buyer; (b) to the extent
required by any applicable statute, law, regulation or governmental authority;
and (c) in connection with any litigation that may arise between the parties in
connection with the transactions contemplated by this Agreement.

 

-8-



--------------------------------------------------------------------------------

25. Existing Lease. A portion of the Property is currently leased to In Focus.
This lease expires on December 31, 2004. Seller is currently negotiating with In
Focus to renew the lease. Until this Agreement is closed or terminated, Buyer
shall have the right and authority to negotiate with In Focus for renewal of the
lease. Buyer shall keep Seller informed of the proposed terms of the lease
renewal with In Focus. Prior to Closing and prior to executing such lease
renewal, Buyer shall give Seller ten (10) days to review the lease proposal and
approve the terms. If Seller does not approve the lease renewal, Buyer may
terminate this Agreement and the earnest money shall be refunded to Buyer, or
Buyer may elect to continue to negotiate a lease acceptable to Seller. Seller
may not unreasonably withhold its approval to any lease renewal with In Focus.

 

26. Buyer’s Release of Seller. Except with respect to breach of the
representations of Seller in Section 11, Buyer hereby expressly waives, releases
and relinquishes any and all claims, causes of action, rights and remedies Buyer
may now or hereafter have against Seller or its Representatives, whether known
or unknown, with respect to any past, present or future presence or existence of
hazardous materials on, under or about the Property, and with respect to any
past, present or future violations of any rules, regulations or laws, now or
hereafter enacted, regulating or governing the use, handling, storage, release
or disposal of hazardous materials. The release by Buyer contained herein shall
survive the Close of Escrow and the recordation of the Deed and shall not be
deemed merged into the Deed upon its recordation.

 

27. Right of First Refusal. At or before the Closing Date, Buyer shall execute
an instrument in recordable form granting the right of first refusal in the
Seller to repurchase the Property from the Buyer in the event the Buyer ever
decides to sell the Property to an unrelated third party. The right of first
refusal provisions, among other things, will provide for sixty (60) days’ notice
to Seller of Buyer’s intent to sell the Property. Such notice shall include a
form of Purchase and Sale Agreement. Seller shall have the right during this
sixty (60) day period to accept the terms and provisions of the Purchase and
Sale Agreement. In the event Seller does not do so, Buyer shall be permitted to
sell the property on the terms and provisions set forth in the Purchase and Sale
Agreement for the next 180 days without reoffering to the Seller. In the event
any offer is made on material terms different than as set forth in the Purchaser
and Sale Agreement, Buyer shall reoffer the Property to the Seller at the new
terms and the same process shall be followed with respect to that offer as for
the original offer.

 

28. Easements/Abandoning Communication Conduits. Agreements which grant the
easements described in Sections 28.1 and 28.2 shall be negotiated during the
Approval Period. If, during the Approval Period, agreement is not reached to
Buyer’s satisfaction, Buyer may terminate this Agreement.

 

28.1 Storm Water. At Closing, Seller and Buyer shall execute a storm water
easement granting Buyer the right to transmit storm water collecting on the
Property across storm sewer lines presently located on the Property and
extending on to other real property owned by Seller, draining into a storm water
collection pond on such other real property. This easement agreement shall
obligate Buyer to exercise due care in the operation of such storm drainage
system and indemnify, defend and hold Seller harmless from damage to Seller’s
real property, its drainage system and pond and from any claims, demands, suits
or actions arising from Buyer’s use of the drainage system, including, without
limitation, any environmental contamination of any property from hazardous
materials emanated or released on the Property.

 

-9-



--------------------------------------------------------------------------------

28.2 Roadway Access Easements. Driveways over Seller’s other real property
provides access to certain portions of the Property. During the Approval Period,
the parties shall negotiate any access easements which are deemed by them to be
reasonably necessary, and such easements shall be executed at Closing.

 

28.3 Communication Conduits. There are currently several communication conduits
between the building on the Property and the buildings on other real property
owned by Seller. Seller shall pull wiring from the conduits, and the outlet at
the building on the Property and the outlet on other buildings owned by Seller
shall be plugged.

 

29. Entire Agreement. This written Agreement sets forth the entire understanding
of the parties with respect to the purchase and sale of the Property. This
Agreement supersedes any and all prior negotiations, discussions, agreements and
understandings between the parties. This Agreement may not be modified or
amended except by a written agreement executed by both parties.

 

30. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oregon.

 

31. Partial Invalidity. The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity of enforceability of any other provision
hereof.

 

32. No Recording. Neither this Agreement nor any memorandum thereof shall be
recorded and the act of recording by Buyer shall be deemed a default by Buyer
hereunder.

 

33. Counterparts. This Agreement may be executed in multiple counterparts and
shall be valid and binding with the same force and effect as if all parties had
executed the same Agreement.

 

34. Construction of Agreement. In construing this Agreement, all headings and
titles are for the convenience of the parties only and shall not be considered a
part of this Agreement. Whenever required by the context, the singular shall
include the plural and the masculine shall include the feminine and vice versa.
This Agreement shall not be construed as if prepared by one of the parties, but
rather according to its fair meaning as a whole, as if both parties had prepared
it. All Exhibits attached hereto are incorporated in this Agreement by reference
thereto.

 

35. No Oral Modification or Waiver. This Agreement may not be changed or amended
orally, but only by an agreement in writing. No waiver shall be effective
hereunder unless given in writing, and waiver shall not be inferred from any
conduct of either party.

 

36. Survival. The provisions of Sections 11, 12, 13, 18, 20, 21, 22, 24, 26 and
27 shall survive the Closing.

 

-10-



--------------------------------------------------------------------------------

37. Binding Effect. This Agreement shall be binding on and shall inure to the
benefit of the permitted successors and assigns of the parties to it.

 

THE PROPERTY DESCRIBED IN THIS INSTRUMENT MAY NOT BE WITHIN A FIRE PROTECTION
DISTRICT PROTECTING STRUCTURES. THE PROPERTY IS SUBJECT TO LAND USE LAWS AND
REGULATIONS, WHICH, IN FARM OR FOREST ZONES, MAY NOT AUTHORIZE CONSTRUCTION OR
SITING OF A RESIDENCE AND WHICH LIMIT LAWSUITS AGAINST FARMING OR FOREST
PRACTICES AS DEFINED IN ORS 30.930 IN ALL ZONES. BEFORE SIGNING OR ACCEPTING
THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK
WITH THE APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY APPROVED USES
AND EXISTENCE OF FIRE PROTECTION FOR STRUCTURES.

 

SELLER   MENTOR GRAPHICS CORPORATION,     an Oregon corporation,     By:   

/s/ Larry A. Gardner

--------------------------------------------------------------------------------

    Name:    Larry A. Gardner     Title:    Director of Worldwide Facilities
BUYER   FLIR SYSTEMS, INC.,     an Oregon corporation     By:   

/s/ William Sundermeier

--------------------------------------------------------------------------------

    Name:    William Sundermeier     Title:    President, Imaging Systems

 

-11-



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Real Property Description

 

[To be attached]

 

EXHIBIT “A”

-1-



--------------------------------------------------------------------------------

EXHIBIT “B”

 

Review Documents

 

• Kelly/Strazer geotechnical (including hazardous waste) investigation of the
entire site dated September 19, 1988

 

• Groundwater sampling and analysis report from CH2M Hill dated April 14, 1994

 

• Stream baseline study by CH2M Hill dated March 1993

 

• Groundwater baseline study by CH2M Hill dated March 1993

 

• Motif Interior baseline study by CH2M Hill dated March 1993

 

• Groundwater Investigation study by CH2M Hill dated October 1993

 

• Results of groundwater sampling and water level measurement from CH2M Hill
dated January 6, 1995

 

• Groundwater and sampling report by CH2M Hill dated May 2, 1996

 

• Partial operating costs for the last 3 years (nearly all expenses are paid by
In Focus)

 

• Tax statements for the last 3 years

 

• Complete set of construction drawings (not as-builts)

 

• Grounds service contract for the entire site (Forest Building is not broken
out)

 

• Occupancy permits (several)

 

• Building permits (several)

 

• Any recorded easement benefiting or burdening the Property

 

• All HVAC and other service contracts in respect to the Property to which
Seller is a party

 

• A vendor list of material and service providers in respect to operation of the
Property by Seller

 

• An ALTA Survey of the Property covering current Property lines or those
anticipated after the partition

 

EXHIBIT “B”

-1-



--------------------------------------------------------------------------------

EXHIBIT “C”

 

Personal Property

 

Aproximate quantities

The following is confirmation of inventory in Bldg. F:

 

34   Desks 1   Secretary return desk 66   conference chairs 30   desk chairs 10
  conference tables 680   partitions 168   hanging files 100   warehouse racks

 

EXHIBIT “C”

-1-